 DEGEORGETRANSFER & STORAGE CO.83James V. DeGeorge,d/b/a DeGeorge Transfer&Storage Co.andBrotherhood of Railway and Steamship Clerks, FreightHandlers, Express and Station Employees,Local Union No.837,AFL-CIOandThe International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local No.17, Partyto the Contract.Case No. 27-CA-1231-2.June 06, 1963DECISION AND ORDEROn February 13, 1963, Trial Examiner Howard Myers issued hisIntermediateReport in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair laborpractices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent and the General Counsel filedexceptionsto the Intermediate Report and the Respondentfiled a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent with thisDecision and Order.1.We agree with the TrialExaminerthat the Respondent violatedSection 8 (a) (1), (2), and (5) of the Act by refusing to bargain withRailway Clerks and by recognizing Teamsters as the collective-bargaining representative of its Acme dock employees. In reachingthis conclusion, however, we find it unnecessary to pass upon theTrial Examiner's finding that the Respondentis a successorto MorganTransfer & Storage Company, herein called Morgan.The relevant facts are substantially undisputed.On April 30, 1962,the Respondent began unloading and freight-forwardingoperationsundercontract with Acme Fast Freight, Inc., herein called Acme,at a dock in Denver, Colorado, which Acme leases from Union PacificRailroad.Until October 1960, these operations had been performedby Acme, which had hired the dockworker employees and the docksuperintendent, Bradley.At that time, the dockworkers were mem-bers of Railway Clerks, and were covered by a collective-bargainingagreementbetween that Union and Acme. In October 1960, Acme143 NLRB No. 16.717-672-64-vol 143-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracted out this work to Morgan.Morgan then hired the sameemployees and the same superintendent to perform these operations,using the same equipment, which was owned by Acme.On October 26, 1960, Railway Clerks filed an election petition withthe Board. In its Decision and Direction of Election in that case,'the Board rejected the contention of Morgan and of Teamsters, whichintervened in the proceeding, that the dockworkers were an accretionto a unit which included Morgan's other employees, as well as em-ployees of other employers, and which was covered by a collective-bargaining contract between Teamsters and Colorado Warehouse-men's Association, Inc., of which Morgan was a member.'Afterthe election, Railway Clerks was certified on December 13, 1961, asthe representative of Morgan's full-time and regular part-time Acmedock employees.Thereafter,Morgan and Railway Clerks enteredinto bargaining negotiations, but no agreement was reached.In March 1962, Acme terminated its contract with Morgan for thedock operations, and executed a contract with the Respondent to per-form these services.'The Respondent, which took over the dockoperations on April 30, 1962, hired the same employees and the samedock superintendent, Bradley, and used the same Acme equipment.At that time, employees employed by the Respondent on other opera-tions were covered by the Teamsters-Association contract, which con-tained a 30-day union-security clause.Although the Respondentadmittedly had knowledge of the prior Board proceeding involvingMorgan and the Acme dockworkers, and knew that all these dock-workers-five full-time and six part-time employees-were membersof Railway Clerks, he informed them, at the time he hired them,that they would be required to join Teamsters within 30 days.Brad-ley, the superintendent, also told several of the dockworkers that theywould not be permitted to engage in any Railway Clerks activities onthe dock.On May 7, 1962, Railway Clerks, in a letter which the Respondentreceived on May 9, requested recognition as the representative ofthe dockworkers and the negotiation of a bargaining agreement. TheRespondent discharged the six part-time dockworkers on May 11 and,on May 15, assembled the five full-time dockworkers and told themagain that they would have to join Teamsters if they wished to con-tinue working for him. On May 22, the Respondent replied to Rail-way Clerks' request for recognition, by letter, that his employees werecovered by ,a contract with Teamsters.'Morgan Transfer,&Storage Co., Inc.,131 NLRB 1434.2Acme, Morgan,and the Respondent are all engaged in business operations in additionto those involved in this proceeding.3The Respondent's contract with Acme was terminable only on 60 days' notice afterJanuary 1, 1963, and provided for compensation on a per hundred-weight basis, whereasMorgan's contracthad been terminable at any time on 30 days' notice, and was on anhourly rate basis. DEGEORGE TRANSFER & STORAGE CO.85The Respondent contends that the dockworkers in question arean accretion to the multiemployer unit covered by the Association-Teamsters contract.This is the same contention made by Morganwith regard to the same employees, and rejected by the Board in therepresentation proceeding referred to above.As all the relevant cir-cumstances except the identity of the employer remain unchangedsince the Board's prior determination of this issue, we find, for thesame reasons, that the full-time and regular part-time employees onthe Acme dock are not an accretion to the multiemployer unit and,further, that these employees constitute a separate appropriate unit.Accordingly, whether or not it was a successor to Morgan, we findthat the Respondent, by refusing to bargain with Railway Clerkswhich was, to the Respondent's knowledge, the representative of theemployees in this unit, violated Section 8 (a) (5) and (1) of the Act;we further find that by recognizing Teamsters as the representativeof these employees, and by applying the terms of the Association-Teamsters contract to them at a time when Teamsters did not repre-sent a majority in this unit, the Respondent violated Section 8(a) (2)and (1) of the Act.2.The Trial Examiner found that the Respondent discharged thesix part-time dockworkers in violation of Section 8(a) (3) and (1)of the Act.We do not agree that the evidence establishes that thesedischarges were unlawful.The Trial Examiner concluded that the discharges were caused byRespondent's application of the unlawful union-security clause inthe Association-Teamsters contract.We do not agree. Although,as the Trial Examiner found, Respondent told the dischargees thatthey would have to join the Teamsters within 30 days, we are notsatisfied that this was in fact the reason for their termination.Thus,at the time of the discharges the individuals involved had been em-ployed less than 30 days, and there is no evidence that they had refusedto join the Teamsters, that the full-time employees who were not dis-charged did join, or that the replacements were members of that labororganization.At the hearing, Respondent DeGeorge testified that he had dis-charged the part-time employees because they had full-time jobselsewhere and did not need the work, that he wished to replace themwith men who "had been working for DeGeorge Transfer ... off andon for quite a while" on n part-time basis, and "had to have a steadyjob, as steady as we could give them," and that, as the replacementswere men "having no other work," they would be "subject to call anytime any day."He further testified that "we did find pretty regularwork, steady work" for the replacements.Member Brown in his dis-sent describes this explanation for the discharges as an afterthoughtand would find that the discharges were discriminatorily motivated. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not believe that the evidence adduced is sufficient to discreditDeGeorge's explanation for the discharges. It is indisputable thatthe dischargees had regular, full-time employment elsewhere and be-cause of this fact were available for work with Respondent only oncertain days and during certain hours.There is not the slightestevidence to challenge DeGeorge's explanation for making the re-placements.On the contrary, the work history of the replacementsfrom the time of their employment by Respondent supports this ex-planation at a crucial point, for it shows that over a considerableperiod of time the replacements averaged between 31/2 and 5 days'work a week with the workday averaging between 7 and 9 hours. Inview of the sporadic nature of the work involved, this employmentmay with greater justification be characterized as "steady," the termused by Respondent, than as "part-time," the description used in thedissent.The burden rests on the General Counsel to prove the fact of dis-crimination.Except for the timing of the discharges only 2 days afterthe Railway Clerks demanded recognition, there is no evidence tosupport an inference of discriminatory motivation.Under all the cir-cumstances, we find that the General Counsel has failed to establishby a preponderance of the evidence that the discharges were dis-criminatory.Accordingly, we shall dismiss this allegation of thecomplaint.3.We find, in agreement with the Trial Examiner, that the Respond-ent violated Section 8(a) (1) and (2) of the Act when he and Bradley,his superintendent, told the dockworkers that they must become mem-bers of Teamsters if they wished to remain in the Respondent's em-ploy, and when Bradley informed several dockworkers that they mustnot engage in any Railway Clerks activities on the dock.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer 4 with the following modifications :4Althoughwe are dismissing the allegation that the Respondent violated Section 8(a) (3)of the Act,we shall, inview of the character and scope of the violations of Section8(a) (1), (2), and (5)found herein,adopt the Trial Examiner's recommendation thatthe Respondent be ordered to cease and desist from the violations found and from violat-ing the Act in any other manner.5The notice is hereby amended as follows:(1)Delete the first and fourth indentedparagraphs thereof, and add the following:IWILL NOT recognize The International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local No.17, as the representative of myemployees in the appropriate unit described below until I have bargained with Brother-hood of Railway and Steamship Clerks, Freight Handlers,Express and Station Em-ployees, Local Union No. 837,AFL-CIO, asthe representative of such employees, andunless and until said Teamsters Local No.17 shall be certified as such representativeby the Board.(2)Delete "as amended," at the end of the second indented paragraph and add "asmodified by the Labor-Management Reporting and Disclosure Act of 1959."(3)Deletethe paragraph beginning"Note" below the signature line. DEGEORGE TRANSFER & STORAGE CO.871.Delete provision 1(a) and 1(d) and add the following:(a)Recognizing The International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local No. 17,as the representative of its employees in the appropriate unit ofall full-time and all regular part-time Acme dock employees, forthe purpose of dealing with said labor organization concerningwages, hours, or other conditions of employment until it has com-plied with the provisions of this Order requiring it to bargain withBrotherhood of Railway and Steamship Clerks, Freight Handlers,Express and Station Employees, Local Union No. 837, AFL-CIO,as the representative of such employees and unless and until saidTeamsters Local No. 17 shall be certified as such representativeby the Board.2.Delete provision 2(b) and 2(c) and add the following:(b)Withdraw and withhold recognition from The Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 17, as the representative of theemployees in the above-described appropriate unit, for the purposeof dealing with the Respondent with respect to wages, hours, orother conditions of employment until it has complied with thisOrder requiring it to bargain with Brotherhood of Railway andSteamship Clerks, Freight Handlers, Express and Station Em-ployees, Local Union No. 837, AFL-CIO, as the representative ofsuch employees, and unless and until said Teamsters Local No. 17shall be certified as such representative by the Board.3.Add the following paragraph :IT IS further ordered that the complaint, insofar as it allegesthat the Respondent violated the Act by unlawfully discriminatingagainst its six part-time Acme dock employees, be, and it hereby is,dismissed.MEMBER BROWN,dissenting in part :I would find, in agreement with the Trial Examiner, that by dis-charging the six part-time dock employees the Respondent violatedSection 8 (a) (3) of the Act, but for the following reasons :These discharges, which eliminated over half of the employees inthe unit for which the Railway Clerks had been designated the bar-gaining representative, occurred after that union demanded a bar-gaining conference and before Respondent in reply to that demandasserted that these dock employees were covered by its current contractwith the Teamsters.Itwas at the hearing that the Respondent, for the first time,advanced its claim that the part-time employees were terminated be-cause they had full-time employment elsewhere and that Respondent 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwished to replace them on a full-time basis with individuals presentlyemployed part-time by him at other projects.There is no showingthat these part-time employees were available for work with Re-spondent only on certain days and during certain hours. Indeed,the evidence establishes that Houghton, when requested, agreed toand did work a full 8 hours each day for approximately 2 weeks be-fore his discharge.Moreover, the record discloses that Respondentdid not replace these part-time employees with full-time employees,nor, except for one, did he fill their jobs with transferees. Instead,the replacements worked those jobs on a part-time basis.6Further,there is no showing that the replacements, who presumably weremembers of the Teamsters since they had previously worked for Re-spondent, did not have full-time work elsewhere.The evidence wouldtherefore indicate that the reason given at the hearing for the dis-charge of the six part-time employees was an afterthought.In view of the foregoing, including the fact that Respondent wasattempting illegally to apply its Teamsters contract to the dock em-ployees, I conclude that the six part-time employees were dischargedfor discriminatoryreasons.9Three part-time replacements worked an average of 3 %2 days a week ; four averagedslightly over 4 days,and only one averaged as much as 5 daysINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on June 5 and on August 24,1962, respectively, by Brotherhood of Railway and Steamship Clerks, FreightHandlers, Express and Station Employees,Local UnionNo. 837, AFL-CIO, hereincalled the Railway Clerks,theGeneral Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel1and the Board,through theRegional Director for the Twenty-seventh Region(Denver, Colorado),issued anamended complaint, dated November 1, 1962,against James V. DeGeorge, d/b/aDeGeorge Transfer&Storage Co.,herein called Respondent or DeGeorge, allegingthat Respondent has engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (2), (3), and(5) and Section2(6) and(7) of the National Labor Relations Act, as amended from time to time,61 Star. 136,herein called the Act.Copies of the charges and amended complaint,together with notice of hearingthereon, were duly served upon Respondent,and copies of the amended complaintand notice of hearing were duly served upon the Railway Clerks .2 In addition,copies of the amended complaint and notice of hearing were duly served upon TheInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local No.17, herein called the Teamsters,a party to a certain collective-bargaining contract between it and Respondent.Specifically, the amended complaint alleges that:(1) on or about October 3, 1960,Morgan Transfer&Storage Company,herein called Morgan,entered into contractualrelationship with Acme Fast Freight, Inc., herein called Acme,whereby Morgan wasto perform certain platform work for Acme at the latter'sDenver,Colorado, UnionPacific Railroad dock;(2) on or about April 30, 1962,Respondent entered intocontractual relationship with Acme, whereby Respondent was to perform the plat-form work at the aforesaid dock of Acme which work Morgan had been previouslyperforming for Acme;(3) since on or about April 30, 1962,Morgan ceased opera-1This term specifically includes counsel for the General Counsel appearing at thehearing.2 Copies of the original complaint, alleging violation of Section 8(a) (1) and(5),wereduly served upon Respondent and upon the Railway Clerks an August 23, 1962. DEGEORGE TRANSFER & STORAGE CO.89tions at the aforesaid Acme dock and since that time, Respondent had operated saidplatform facilities and has performed substantially the same operations formerlyperformed thereat by Morgan; (4) Respondent, in the course of its operations at theAcme dock, has employed substantially the same employees and supervisors as hadbeen employed thereat by Morgan; (5) on or about July 25, 1961, the Board con-ducted an election among Morgan's full-time and regular part-time workers thenemployed at its Acme dock operation, excluding all other Morgan employees andsupervisors as defined in the Act, which full-time and regular part-time employeesthe Board found in said proceedings to constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act; (6) at theaforementioend Board-conducted election a majority of the employees in the appropri-ate unit selected and designated the Railway Clerks as their collective-bargainingrepresentative; (7) on or about December 13, 1961, the Regional Director for theTwenty-seventh Region, for and on behalf of the Board, certified the Railway Clerksas the exclusive collective-bargaining representative of all the employees in the unitfound appropriate; (8) at all times since said certification Railway Clerks has been,by virtue of Section 9(a) of the Act, the statutory representative of the persons hereininvolved; (9) since on or before April 30, 1962, Respondent through certain namedofficers and/or agents, has interfered with, restrained, and coerced his employees inthe exercise of the rights guaranteed in Section 7 of the Act; (10) since on or aboutApril 30, 1962, Respondent, by certain stated acts and conduct has rendered unlawfulaid, assistance, and support to the Teamsters; (11) on or about May 11, 1962, Re-spondent unlawfully discharged six named employees, thereby encouraging member-ship in the Teamsters and discouraging membership in Railway Clerks; and (12)since on or about May 11, 1962, Respondent has refused, although requested to doso by the Railway Clerks, to bargain collectively with said labororganization asthe exclusive collective-bargaining representative of all the employees in the afore-mentioned appropriate unit.On November 8, 1962, Respondent duly filedan answerdenyingthe commissionof the unfair labor practices alleged.By way of an affirmative defense, the answeravers, among other things, that Respondent is not, nor ever was, a successor toMorgan.Pursuant to due notice, a hearing was held at Denver, Colorado, on December 4, 5,6, and 7, 1962, before Trial Examiner Howard Myers. Each party was representedby counsel and participated in the hearing.Full and complete opportunity wasafforded the parties to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally on the record at the conclusion of the takingof the evidence, and to file briefs on or before January 4, 1963. Briefs have been re-ceived from the General Counsel and from Respondent's counselwhich have beencarefully considered.3Upon the record as a whole and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSOPERATIONSSince 1941, James V. DeGeorge, the Respondent, has been operating, by virtue ofa permit issued by the Interstate Commerce Commission, a storage and transporta-tion business under the firm name of DeGeorge Storage & Transportation Co., atDenver, Colorado.Some of Respondent's customers are Union Pacific Railway; Chicago, Burlington& Quincy Railroad; Atchison, Topeka & Santa Fe Railroad; and Interstate MotorFreight Lines.At its furniture warehouse, located at 206 Wazee Market, Denver, Colorado, Re-spondent receives furniture shipped by rail from the States of Tennessee and Georgia.Said furniture is subsequently delivered in Respondent's trucks to various namedDenver consignees.On April 30, 1962, Respondent, under a written agreement with Acme,4 com-menced operations at Acme's dock located at 19th and Wynkoop Streets, Denver,9Under date of December 28, 1902, Respondent's counsel wrote the Trial Examiner re-questing that the words "90 days" appearing on line 3 of page 20 of the stenographic re-port of the hearing be changed to read "9 days " The request is hereby granted and theaforesaid letter is received In evidence and marked "Trial Examiner's Exhibit No. 1."4Acme operates, and at all times operated, a freight-forwarding business under PermitNo 72 of the Interstate Commerce Commission and maintains freight terminals locatedthroughout the United States. 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDColorado.At this dock, which immediately prior to April 30, 1962, was operatedby Morgan under written agreements between Morgan and Acme for the accountof Acme, Respondent unloads Acme's cargo from railroad freight cars and fromover-the-road trailers and delivers said cargo in Respondent's trucks to various namedDenver area consignees.On a projected basis during the first year of its Acme dock operation, Respondentwill derive a gross income in excess of $50,000 from said freight enterprises.Upon the basis of the foregoing facts, the Trial Examiner finds, in line withestablished Board authority, that Respondent is engaging in, and during all timesmaterial was engaged in, business affecting commerce within the meaning of Section2(6) and (7) of the Act and that his business operations meet the standards fixed bythe Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Railway Clerks and the Teamsters are labor organizations admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsSome 40 years ago, Acme, which was then, and still is, engaged in forwarding"less-than-carload" freight from the east coast to the Denver, Colorado, area, viarailroad boxcar or by motor carrier, leased from the Union Pacific Railroad a por-tion of the latter's Denver, Colorado, platform .5 In the performance of its opera-tions at this leased dock, Acme used its own "Mercuries," two-wheel hand equip-ment, dollies, gin poles, and other such loading and unloading equipment.Prior to October 1, 1960, Acme's employees, who were members of the Rail-way Clerks,6 would unload the freight from the boxcars as, or shorlty after, thecars arrived at said dock, check the freight, place the freight upon the floor of thedock, and sort the freight according to the Denver area to which the merchandisewas to be delivered.Acme employees, assisted by truckdrivers who were em-ployees of DeGeorge and/or Hoffman Transfer and Storage Company and mem-bers of the Teamsters, would then wheel the freight from the floor to the citydelivery trucks of DeGeorge and/or Hoffman.The freight was then loaded ontothe trucks by the employees of the owners thereof.?By a written contract, dated October 3, 1960, Morgan, for certain stipulatedsums, agreed, among other things, "to provide pickup and delivery of [Acme's]freight between [Acme's] stations or warehouses and consignor's or consignee'spremises within Denver, Colo., as defined in [Acmes] tariffs lawfully on file withthe Interstate Commerce Commission or as otherwise determined in accordancewith applicable laws, rules or regulations.About September 30 or October 1, 1960, in anticipation of the change in opera-tions at the aforesaid dock, Acme terminated its full-time and regular part-timedock employees.At approximately the same time, these employees made applica-tion for employment with Morgan.Pursuant to the aforementioned written contract with Acme, Morgan, on October3, 1960, commenced operations at the Acme's Denver dock, employing the same docksupervisor,H. A. Bradley, Sr., herein called Bradley, and all the dock employeespreviously employed by Acme at the aforementioned dock,8 and "attempted tooperate it as a Teamsters dock, with the same equipment owned and previouslyused by Acme in the conduct of the operations at its Denver dock.sThis leased facility is referred to in the record as the Acme dock.O Acme then had a collective-bargaining contract with the Railway Clerks covering notonly the persons employed by Acme at the aforesaid dock but also certain dock officeemployees.7At some undisclosed date prior to October 1, 1960, the Railway Clerks painted a4- or 5-inch white line across the Acme dock at about 5 feet from the edge thereofTeam-sters members were not permitted to perform any work inside said line nor were the Rail-way Clerk members permitted to perform any work outside of it. In short, the dockworkwas performed by members of the Railway Clerks and the truck loading and the freightdelivery were performed by Teamsters members.8At the time Morgan took over the Acme dock operations,Morgan knew that "therewas some labor troubles going on between Acme Fast Freight and the" Railway Clerks. DEGEORGE TRANSFER & STORAGE CO.91On October 26, 1960, the Railway Clerks filed a petition with the Board,9 seek-ing to be certified as the collective-bargaining representative for all"regular full-timeplatform workers of [Morgan] at its Denver Union Pacific dock operation.Asan alternative the Railway Clerks sought to include in the unit all regular part-timeplatform workers at the Acme dock.Itwas the contention of Morgan and the Teamsters in the aforementioned rep-resentation proceeding that the "full-time employees in question are properly in-cluded under an existing contract between the [Teamsters] and Colorado TransferandWarehousemen'sAssociation,Inc. (herein called the Association)of which[Morgan] is a member.'°More specifically they [were]contending that thepetition should be dismissed on the ground that the unit sought is an accretion tothe multiemployer unit and on the further ground that the existing contract betweenthe Association and the [Teamsters]constitutes a bar to the preceeding.On June 29, 1961,the Board issued its Decision and Direction of Election inthe representation case referred to immediately above, directing therein, amongother things:As noted above, however, the employees at the Acme dock are newlyhired by the Employer,are separately supervised,and the Acme operation ofthe Employer is largely autonomous.Furthermore,in such circumstances, theBoard normally permits employees of a new operation to indicate their desiresas to representation.Accordingly,we are of the opinion that,for the pur-poses of collective bargaining,the employees at Acme may constitute aseparate appropriate unit,or, in view of the bargaining history on a multi-employer basis,may appropriately be included in the multiemployer unitcurrently represented by the Intervenor.He shall,therefore,make no unitdetermination with respect to the employees at the Acme operation of theEmployer at this time, but shall first ascertain the desires of these employeesas expressed in the election directed herein.We shall direct an election among the following employees:All full-timeand regular part-time platform workers of the Employer at its Denver UnionPacific dock operation, excluding all other employees and supervisors as definedin the Act.If the majority of the employees in the above-described voting group casttheir ballots for the Petitioner,they will be taken to have indicated their desireto constitute a separate appropriate unit and the Regional Director is instructedto issue a certification of representatives to the Petitioner for such unit, whichthe Board,under the circumstances,finds to be appropriate for purposes ofcollective bargaining.If the majority of the employees in the voting groupcast their ballots for the Intervenor, they will be taken to have indicated theirdesire to be included in the existing unit currently represented by the Intervenorand the Regional Director will issue a certification of results of election tothat effect.If the majority of the employees in the voting group cast theirballots for neither labor organization, they will be taken to have indicated theirdesire to be unrepresentedby any labororganization appearing on the ballotand the Regional Director will issue a certification of results of election to thateffect.At the conclusion of the secret ballot election held on July 25, 1961,in the above-referred-to representation proceedings, "the parties were furnished a tally of ballotswhich showed that,of approximately 49 eligible voters, no valid votes were cast eitherfor or against the participating labor organizations,but there were 45 challengedballots.No objections were filed to conduct affecting the results."On August 18, 1961,after the aforementioned Regional Director conducted an in-vestigation of the challenges,he "issued and served upon the parties his report onchallenged ballots, in which he recommended that 31 challenges be sustained and 14overruled."Thereafter,Morgan filed timely exceptions to the Regional Director'sreport.Upon review of the aforesaid Regional Director's report,the Board, onNovember 24, 1961,issued a Supplemental Decision and Direction wherein it adoptedthe said Regional Director's findings and recommendations,and overruled the chal-lenges to the 14 challenged ballots and directed that said ballots be opened andcounted.6 Case No. 27-RC-1951, 131 NLRB 1434.The Teamsters local here involved was per-mitted to intervene in said proceeding and it actively participated therein.lUBy its terms,the said contract became effective on May 1, 1958, and was to expire onJanuary 19, 1962. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 4, 1961, the aforementioned Regional Director issued a revisedtally of ballots which disclosed that the 14 challenged ballots had been cast forthe Railway Clerks.On December 13, 1961, the aforementioned Regional Director, for and on behalfof the Board, certified the Railway Clerks as the statutory collective-bargaining rep-resentative of allMorgan's Acme dock full-time and regular part-time employees,excluding all other employees and supervisors as defined in the Act.Following the December 13, 1961, Board certification of the Railway Clerks asthe statutory representative of the employees herein involved, the said labor organi-zation and Morgan entered into contract negotiations, reached substantial agreementas to certain contract terms, but never executed an agreement with respect thereto.Under date of September 26, 1961, Acme wrote Morgan requesting that the workthe latter was then performing for the former at the Acme dock be computed on "aper hundred weight cost" instead of the then existing hourly rate basis.The next day, September 27, Morgan wrote Acme that it was unable to handle theAcme dock operations on the terms proposed by Acme in its September 26 letter.Under date of February 6, 1962, Acme wrote Morgan as follows:It ismy understanding the National Labor Relations Board in Case No.27-RC-1951 has certified the Brotherhood of Railway Clerks as the Collectivebargaining Representative in this case.Since this case has now been given a final decision, it is our desire that theunloading and delivery of Acme Freight be placed on a per hundred weight basisfor unloading and delivery taking into consideration any change in your laboragreements.We would appreciate your advising the cost per cwt. for unloading and deliveryof our freight as quickly as possible as it will be necessary that arrangements bemade to start on the basis of the new rates effective March 1, 1962.The next day, February 7, Morgan wrote Acme as follows:It is true that the National Labor Relations Board has certified the Brother-hood of Railway Clerks as the collective bargaining representative on the UnionPacific Dock, however, we have had no negotiations as yet.In regard to unloading and delivery of your freight on a per cwt. basis we donot feel we would be interested.We do feel that our service in the Metropolitan Areas would be of a benefitto you and it is our desire to continue this service for you if possible.Under date of March 2, 1962, Acme wrote Morgan as follows:As you know it has been our desire to place our drayage contract with yourcompany on a per hundred weight basis as originally discussed which would atthe present time be only a few cents higher as a result of the recent increasegranted in your labor contract with the Teamster organization.As a result of our failure to establish an adequate economical per hundredweight contract, please accept this letter as notice of cancellation of the Pick-Upand Delivery contract between your company and Acme Fast Freight, Inc. tobecome effective with the beginning of business 2 April 1962.I am sincerely sorry this letter of cancellation must be written as the relation-ship between your company and Acme has been excellent in the past, and I wantyou to know I certainly appreciate your work and assistance in the past.Under date of March 26, 1962, Acme wrote Morgan as follows:Please refer to my letter of 2 March 1962 which reads in part as follows:"As a result of our failure to establish an adequate economical per hundredweight contract, please accept this letter as notice of cancellation of the Pick-Upand delivery contract between your company and Acme Fast Freight, Inc. to be-come effective with the beginning of business 2 April 1962.We would appreciate your advancing this cancellation date to Monday,April 30, 1962.Kindly advise if this advance in date meets with your approval.On March 27, 1962, Morgan replied to Acme's letter referred to immediately aboveas follows:We shall be glad to advance the cancellation date of April 2nd, to Monday,April 30, 1962 as requested in your letter of March 26, 1962.For your information we offered our proposal to Mr. Donlan, representing theBrotherhood of Railway Clerks, on March 7th, 1962, but have not received noticeof acceptance or request for further meeting since. DEGEORGE TRANSFER & STORAGE CO.93We are still hopeful we may conclude our negotiations and be able to offeryou a per hundred weight rate at an early date.Under date of April 20, 1962, Morgan wrote Acme as follows:We have just completed a meeting with the representative of the Brotherhoodof Railway Clerks, reviewing the Union's proposed Labor Agreement and ourcounter proposal.There are several items in the Labor Agreement which willbear further consideration; however, with regard to wages, we have tentativelyagreed to put the wage rates proposed by us into effect May 1, 1962. TheUnion, of course, still is insisting that these rates should be effective January19, 1962, which is the same date the increase for employees represented byTeamsters Local No. 17 went into effect.In view of the fact that we will increase our hourly rates effective May 1,1962, this will necessitate increased costs which will be incurred by us which wefeelmust be taken into consideration by your company in paying Morgan Trans-fer and Storage for the handling of the Acme Freight from that date on.It is quite possible that we will have additional costs in the event we arecompelled to put these rates into effect January 19, 1962.This matter will bediscussed with you at a later date should we reach a final agreement with theBrotherhood of Railway Clerks Union.At quitting time on Friday, April 27, 1962, Morgan, knowing that its agreementwith Acme was to be terminated the following Monday, discharged all its Acmedock employees, including Bradley, its Acme dock supervisor.The same afternoon, April 27, William Vagher, who worked on the Acme dockunder Acme and Morgan, and during all times material was and now is, local chair-man of the Railway Clerks, asked Bradley if DeGeorge would hire him. Bradleyreplied that he had an appointment with DeGeorge that afternoon to ascertainwhether he, himself, would be hired by DeGeorge, and that he would advise Vagherabout employment with DeGeorge.On Saturday, April 28, Bradley telephoned Vagher and said to quote from Vagher'scredited testimony, "he ii..was going to put his own men on and he didn'twant to have nothing to do with the Brotherhood of Railway Clerks." About 2hours later, Bradley again telephoned Vagher and said, to again quote from Vagher'scredited testimony, "We will put you to work on one condition and that is therewon't be any Brotherhood activities on the dock " Thereupon Vagher replied, "Yes,sir, I will not have any Brotherhood activities on the dock because I need the job."DeGeorge commenced operations at the Acme dock on April 30, 1962, and eversince has been using the loading and unloading equipment owned by Acme and usedby Acme and Morgan when these concerns were operating said dock.Vagher testified further, and the Trial Examiner finds, that on May 15, 1962, De-George assembled all his Acme dockworkers and all his truckdrivers at one of hismain Denver buildings, located at 801 Walnut Street, and stated to them, amongother things, that they would have to join the Teamsters within 30 days.12George Sanders testified, and the Trial Examiner finds, that: he was employed byAcme from March 7, 1951, until October 1960 as an Acme dock freight handler;while so employed, Bradley was dock superintendent and his immediate supervisor;since his employment with Acme he has been a Railway Clerks member; he went towork for Morgan on the very day Morgan took over the Acme dock operations; hedid the same jobs for Morgan as he had performed for Acme, with Bradley beinghis immediate supervisor; he was discharged by Morgan on April 27, 1962, becauseDeGeorge was about to take over the Acme dock operations; on April 28, 1962,he telephoned Bradley inquiring about a job and Bradley referred him to DeGeorge;he thereupon telephoned DeGeorge and asked for a job; DeGeorge said that hethought "it would be all right" but he should contact Bradley; when he telephonedBradley the second time, Bradley told him to report for work the following Monday,April 30, adding that he would have to join the Teamsters within 30 days and couldnot engage in any Railway Clerks activities on the Acme dock; he performed thesame duties for DeGeorge as he previously performed for Acme and Morgan; andat a meetingof all DeGeorge employees held at the DeGeorge Walnut Street premisesan May 15, 1962, DeGeorge said, among other things, that all new employees had30 days in which to join the Teamsters."Apparently meaning DeGeorge.At the time of this telephone conversation, Bradleyhad already been hired by DeGeorge as the Tatter's Acme dock supervisor.12DeGeorge testified,and the Trial Examiner finds, that at this meeting he told hisAcme dock employees that they would have to join the Teamsters within 30 days. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonald Ferrill, John W. Parke, and Felix Paiko testified, and the Trial Examinerfinds, that: they were employed as Acme dockhands by Acme prior to October 1960;since their Acme employment they have been members of the Railway Clerks;during their Acme employment Bradley was dock superintendent or supervisor andtheir immediate supervisor; when Morgan took over the Acme dock, they becameMorgan's employees doing the same jobs which they had performed for Acme andBradley was their immediate supervisor; they were discharged by Morgan on or aboutApril 27, 1962, because of the Acme-Morgan lease termination; when they werehired by Bradley when DeGeorge took over the Acme dock operations, he told themthat they would have to join the Teamsters within 30 days and would not be per-mitted to engage in any Railway Clerks activities on the Acme dock; they performedsubstantially the same duties for DeGeorge at the Acme dock as they did for Acmeand Morgan when they operated said dock; and they attended the May 15, 1962,meeting at which DeGeorge stated all employees had to join the Teamsters within30 days.Raymond D. Anderson was first employed by Acme on a regular part-time basis 13inMarch 1956 as freight handler and checker 14 and Bradley, who actually hired himfor Acme, was his immediate supervisor. Since Anderson's Acme employment hehas been a Railway Clerks member.When Morgan took over the Acme dockoperation in October 1960, Bradley hired Anderson on behalf of Morgan and Ander-son performed the same duties under Bradley's supervision for Morgan as he hadperformed for Acme.When in Morgan's employ Anderson worked only on Mon-days.When DeGeorge took over the Acme dock operations on April 30, 1962,Bradley hired Anderson.The only day Anderson worked for DeGeorge was thatMonday, April 30.When Anderson went to the Acme dock on May 11, 1962, topick up his paycheck, Bradley told him, to quote from Anderson's credited testimony,"there would be no further employment there on the Acme dock under DeGeorge,thatDeGeorge had his own employees to come in there and that the part-timeemployees wouldn't have no [sic] further work.The ones that worked underMorgan didn't come in under DeGeorge.He said he would keep us in mind, if hedid call us we would have to join the Teamsters within 30 days." About 3 monthsprior to December 5, 1962,15 Anderson telephoned Bradley inquiring about employ-ment and the latter said "there wasn't anything."Leon Prior, Antonio Delgado, John Homyak, H. R. Houghton, and John Vessawere regular part-time employees working at the Acme dock when it was being op-erated by Acmeand alsowhen it was being operated by Morgan; 16 each, underBradley's immediatesupervision,unloaded boxcars, checked the freight,and assistedin loading the freight onto the trucks; each,since at leasttheir Acme employment, hasbeen a Railway Clerks member; when Morgan took over the Acme dock operationsin October 1960, each was hired by Bradley as a Morgan employee; the duties of eachat the Acme dock while in Morgan's employ weresupervisedby Bradley and weresubstantially the same as when each had worked for Acme; each was dischargedby Morgan on or about April 27, 1962.Prior was hired by Bradley, on behalf of DeGeorge, on April 30, 1962, with theunderstanding that he would be required to join the Teamsters within 30 days.Prior's duties at the Acme dock, while in DeGeorge's employ, which were supervisedby Bradley, were substantially the same when he worked thereat for Acme and forMorgan.Under date of May 7, 1962, the Railway Clerks wrote DeGeorgeas follows: 17It ismy understanding that your company has by agreement with Acme FastFreight, Inc., taken over the handling of the platform work for Acme FastFreight, Inc., at their "Denver Union Pacific Dock operation."Prior to May 1, 1962 the work was performed by employees of Morgan Trans-fer Company at thesame location.Our organization was duly certified by the National Labor Relations Boardunder date of December 13, 1961, Case 27-RC-1951, as the exclusive rep-resentative of all full and regular part-time platform employees at the Denver13When Anderson first went to work for Acme, he worked only Mondays and Tuesdays.Later, he worked only Sundays and Mondays. Finally, he worked but 1 day per week.14Actually, Anderson's lob was to unload boxcars, check freight, and assist in loadingthe freight into the trucks15The day Anderson testified.19 Prior's employment by Acme commenced on September 25, 1960; Delgado's, in Septem-ber 1957; Vessa's, in the spring of 1958; Homyak's, on or about April 30, 1955; andHoughton's, in May 1960.17DeGeorge received this letter on or about May 9, 1962. DEGEORGE TRANSFER & STORAGE CO.95Union PacificDock operation,for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other conditions ofemployment.As thechange in companies from Morgan Transfer&Storage Company, Inc.,to the DeGeorge Transfer Company, by action of Acme Fast Freight,Inc., in-volvesno significant change in the compositionof the work force, thelocationwhere the work is performed,or thework to be performed,we requestthat yourCompanyrecognize this organization as the collective bargaining representativeof the employeesin the aforesaidappropriate unit.We thereforerequestthat, for thepurpose of consumating[sic] an agreementcoveringrates of pay, wages, hours of employment,and other conditions ofemploymentthat you advisea time, date and placefor conference,or advisethat you areagreeableto applying the Acme Fast Freight,Inc., agreement cur-rentlyin effect with our organization.On Friday, May 11, 1962,all the regular part-time Acmedock employeesworkingthat day weresummonedto the dock's office and there the following, according tothe credited testimony of Prior,transpired:Q.Well, would youtell us who was present?A. Mr. Bradley and Mr.Muniz,18 and I am only certain of two other parttime employees,Mr. Houghton and Mr.Homyak.Q. Now, when you were allpresentat theofficeat 19th & Wynkoop, wouldyou tell us whetheror not there were any conversations thereby Mr. Bradleyor Mr.Muniz?A. Yes, sir.Q.What, if anything, did Mr. Bradleystate at that time?A. Mr. Bradley said, "Well,fellows, I guess this is it.We have to let yougo "Q. Did he sayanythingfurther?A. He said that he didn't know whatthe setupwould be at DeGeorge, theyhadn't gotten[the] thingstraightened around,or wordsto that effect.Q. Now, did Mr.Muniz speak at that time?A. He did.Q.What,if anything, did he state?A. He said, "We have taken this on a hundredweightbasis and we don't knowhow weare going to come out on it and it is necessary to let you fellows go."He said, "ifyou did remainin our employ,you would haveto join theTeamstersUnionand it would costyou fifty bucks.Whether youcare to do that or not Idon't know."At theconclusionof themeeting referred to above,Priorasked Bradleyif he shouldcontact "him from timeto time for the possibilityof furtheremployment," to whichquestionBradley repliedin the affirmative.Duringthe first 2 or 3 months after hisdischarge on May 11, 1962, Prior telephoned Bradley aboutonce aweek; thereafter,he telephoned Bradley about once a month.On each occasion, Prior inquired aboutbeingrehiredand each timeBradleyreplied that there wasno workavailable.At the time Bradley hired Delgado on May 7, 1962,on behalf ofDeGeorge, Brad-ley informed Delgado he would haveto join the Teamsters within 30days if hewanted to work for DeGeorge.On Friday, May 11, 1962,Delgado telephoned Bradley,as per the custom of theregular part-time employees hereinvolved,to ascertainwhether he should report forwork the following Monday.19 Bradleyreplied,according to Delgado's credited testi-mony, "Iguessthat's all, we won't need you any more.We will let you knowif some-thing comes up."Vessa was hired byBradley,for theaccount of DeGeorge,on Monday, May 7,1962.He worked that day andthe following day.2°On May 15, 1962, when Vessa went to the Acme dock toget hispaycheck,Bradley told him that his serviceswere no longerneeded, that the dock opera-tions had changed hands, that DeGeorge intended to use hisown men onthe dockjob, and that even if the part-time dockemployees were reteainedinDeGeorgesemploy, they would haveto jointhe Teamsters.IsMeaning Fred Muniz,DeGeorge's "manager of all operations"for the past 31)4 years.39Delgado regularly worked Mondays and Tuesdays, if there was work available for himon those days.20Vessa regularly worked Mondays and Tuesdays,ifwork was available for him on thosedays. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Saturday, April 28, 1962, Homyak telephoned Bradley to ascertain whenhe should report for work. Bradley replied, in substance, that the Acme dockoperations "were going Teamsters and DeGeorge had no further need for casualor part-time employees, and hence Homyaks services were no longer needed.On the following Wednesday, May 3, 1962, Homyak telephoned Bradley seekingwork.The latter told Homyak to report for work the following day. Becauseof other commitments Homyak could not accept Bradleys offer of employment.Pursuant to a telephone conversation Homyak had with Bradley on Thursday,May 3, 1962, Homyak went to work at the Acme dock the following day. Homyakworked for DeGeorge at the Acme dock on May 4, 7, 8, 9, and 11, 1962.On Friday, May 11, 1962, Homyak and the other regular part-time Acme dockemployees working that day were assembled in the dock office and were told byBradley and Muniz that their services were no longer needed.On Sunday, April 29, 1962, Houghton telephoned Bradley to find out if DeGeorgewould hire him. Bradley told Houghton to report for work the following morningprovidingHoughton was willing to work a full 8 hours each day.Houghtonreplied that the 8-hour stipulation was acceptable to him.Houghton worked five8-hour days the week beginning April 30, 1962.During the week beginning May7, 1962, Houghton worked 8 hours each day except for one day except for one daywhen he worked but 6 hours and on another day (the last day of his employmentwith DeGeorge), he worked but 4 hours.After the dock employees had worked 4 hours on Friday, May 11, Bradley as-sembled all the regular part-time Acme dock employees working that day in thedock office and there Muniz and Bradley announced that DeGeorge could not-use the regular part-time dock employees any longer.As found above, on May 15, 1962, DeGeorge assembled all his employees, in-cluding those then working on the Acme dock, and announced among other thingsnot here pertinent, that if they wanted to remain in his employ they would haveto become members of the Teamsters.Under date of May 22, 1962, DeGeorge wrote the Railway Clerks as follows:In reply to your letter of May 7, 1962, this is to advise you that we have acontract with the Teamsters Union Local #17 covering our employees.2iThe credible evidence clearly establishes that- bothMorgan and DeGeorgeused the same Acme-owned loading and unloading equipment which Acme hadused when it operated the dock; Morgan throughout its operations at the Acmedock, and DeGeorge, from about April 30 until May 11, 1962, employed the samenonsupervisory personnel which had been in Acme's employ when Morgan startedoperations at the dock; Bradley, during all times material, was the supervisor incharge of the dock under Acme, Morgan, and DeGeorge; and the regular part-timeemployees hired by DeGeorge, commencing on or about April 30, 1962, performedthe identical work they performed when in Acme's and Morgan's employ.B. Concluding findingsIt is well settled that a Board certification must be honored for a reasonableperiod of time, normally 1 year, in the absence of unusual circumstances 22Neithera change in ownership, nor turnover in the composition of the certified unit, aresuch unusual circumstances as to effect the force of the certification.Where theenterprise remains substantially the same, as here, the obligation of the prior em-ployer to bargain with the certified bargaining representative devolves upon hissuccessor in interest.23DeGeorge, in defense of his refusal to bargain with the Railway Clerks, contends,principally, that he is not, and never was, a successor to Morgan but his newlyacquired Acme operation was but an accretion to his regular business2421Referring to the contract entered into by the Teamsters and the Colorado Transferand Warehousemen's Association, Inc (of which Association DeGeorge, at all times mate-rial,was, and now is, a member), which, by its terms, became effective January 19, 1962,and will expire on January 19, 196522 Ray Brooks v N.L R B.,348 U S 96.237Jgite Otis Incorporated,126 NLRB 494;Fsrchau Logging Company, Inc,126 NLRB1215,N L.R B v. Albert Armato,199 F. 2d 800 (C A7) , Royal Brand Cutlery Company,122 NLRB 901.24This contention was advanced by Morgan, and rejected by 'the Board as being without,merit, in the representation case referred above, 27-RC-1951 (131 NLRB 1434). DEGEORGE TRANSFER & STORAGE CO.97Under thecircumstancesof this case, the foregoingcontention,and, for thatmatter,the othervarious contentionsadvanced by DeGeorge for his refusal torecognize and bargainwith the Railway Clerks as the representative of his Acmedock employees, are without merit.There can be no dispute that the effectivenessof a certification during the 1-yearperiod isnot necessarily limited to the particularemployer operating the business at the date of itsissuance.A certification duringits 1-yearperiod runswith the employing industry and the certification is bindingupon theperson assumingsaid business.Thus, for example, inN.L.R.B. v. BlairQuarries, Inc.,152 F. 2d 25, the Court of Appeals for the Fourth Circuit, applyingthe foregoing rule, held that a bona fidelessee of anenterprise who continued tooperatethe businesswith a substantialnumberof the lessor's working force andsupervisorypersonnelwas under a duty to honor an otherwise valid certificationissuedwhilethe lessorhad operated the enterprise.The rationale underlyingthis holding has been stated by the Court of Appeals for the Sixth Circuit in itsfrequentlycited opinioninN.L.R.B. v. Arthur G. Colten, et at.,105 F. 2d 179 (atp. 183), in these words:.It isthe employing industry that is sought to be regulated and broughtwithin the corrective and remedial provisions of the Act in the interest of indus-trial peace. . . . It needs no demonstration that the strife which is sought tobe avertedis no less anobject of legislative solicitude when contract, death, oroperation of law brings about a change of ownership in the employing agency.Accordingly, where the "employing industry," as here, remains essentially thesame after a transfer from one employer to another, the certificationcontinues foritsnormaloperative period with undiminished vitality and the successor employerisunder anobligation to honor the certification and bargain with the certified labororganization 25It cannot be said that change in the legal ownershipof a businessenterprisein itselfimports a change in the employees' choice ofbargaining repre-sentativeThese findings are buttressed by the fact that even before DeGeorgeassumed the Acme dock operations he had full knowledge that the Railway Clerkswas the certified bargaining representative of the Acme dockfull-time and regularpart-time employees and, nonetheless, he hired all of them.Upon the basis of the entire record, the Trial Examiner finds that by refusing tobargain with the Railway Clerks on and after May 22, 1962,26 Respondent has en-gaged in and is engagingin unfairlabor practices within the meaning of Section8(a)(5) of the Act.The Trial Examiner further finds that by such acts and con-duct, Respondent has interfered with, restrained, and coerced his employees in theexercise of therights guaranteedby Section 7 of the Act, within the meaning ofSection 8 (a)( 1 ) thereof.The credited evidence clearly indicates that Raymond Anderson, Antonio Delgado,John Homyak, H. R. Houghton, Leon Prior, and John Vessa were discharged by De-George on May 11, 1962; that prior to said discharges, DeGeorge had knowledge oftheirmemberships in the Railway Clerks; and that they were discharged only be-cause of DeGeorge's unlawful application of the union-security clause contained inhis contract with the Teamsters.27Upon the record as a whole, the TrialExaminerfinds that by discharging the above-named six men Respondent violated Section8(a)(3) of the Act.The Trial Examiner further finds that by such acts and con-duct, Respondent not only encouraged membership in the Teamsters and discouragedmembership in the Railway Clerks but also interfered with, restrained, and coercedhis employees in the exercise of the rights guaranteed by Section 7 of the Act withinthe meaning of Section 8 (a) (1) thereof.The record discloses, and the Trial Examiner finds, that on severaloccasionsBradley, andon one occasionDeGeorge, informed the employees that they had tobecome Teamsters members if they wantedto remainin DeGeorge's employ. Bradleyalso informed several of the Acme dock employees that if they wanted to work forDeGeorge, they were not to engage in any Railway Clerks activities on the dock.By engaging in such acts and conduct, Respondent violated not only Section 8(a) (1)but also 8(a) (2) of the Act.Assuming,arguendo,that Bradley told the employees,25See, for example,N.L R.B. v National Garment Company,166 F. 2d 233(,CA 8) ;NLRB v. Armato,supra; N.L.R B. v. Blair Quarries,Inc., supra,N L.R.B v. Hop yesManufacturing Company,170 F 2d 962(C.A.6) ; N L R.B vO'Keefe and MerrittManu-facturing Company,178 F. 2d 445(C A. 9) ;Union Drawn Steel Company v N L R B.,109 F 2d 587(C.A. 3).° The date of DeGeorge's aforementioned letter to the Railway Clerks.21The 1962-65 Colorado Transfer and Warehousemen'sAssociation-Teamsters'contract. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDas he testified he did, that they were not to engage in Railway Clerks activities duringworking hours, his statement would nevertheless be violative of the Act becauseTeamsters members were not so warned. In addition, since the union-security provi-sion of the contract which DeGeorge had with the Teamsters was unlawfully appliedto his full-time and regular part-time Acme dock employees, Respondent renderedunlawful assistance, aid, and support to the Teamsters.Accordingly, upon theentire record in the case, the Trial Examiner finds that by the above-described actsof aid, assistance, and support to the Teamsters, coupled with his granting exclusiverecognition to said labor organization at a time when it did not represent the majorityof DeGeorge's Acme dock employees, Respondent violated 8(a)(2) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the business operations of Respondent as described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and, such of them as have been found to constitute unfair labor prac-tices, tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (2), (3), and (5) of the Act, the Trial Examiner will recommendthat he cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire and tenureof employment, and the terms and conditions of employment, of Raymond Ander-son, Antonio Delgado, John Homyak, H. R. Houghton, Leon Prior, and John Vessa,itwill be recommended that Respondent offer each of them immediate and full rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges. It will also be recommended thatRespondent make Anderson, Delgado, Houghton, Homyak, Prior, and Vessa wholefor any loss of pay they may have suffered by reason of Respondent's discriminationagainst them, by payment to them of a sum of money equal to the amount theywould have normally earned as wages from May 11, 1962, to the date Respondentoffers them full and complete reinstatement, together with interest on said amount atthe rate of 6 percent per annum. Backpay and interest to be computed and paid inthe manner set forth in F.W. Woolworth Co.,90 NLRB 289, and inIsis Plumbing &Heating Co., Inc.,138 NLRB 716, less their net earnings during the aforesaid period.Having found that Respondent has refused to bargain collectively with the Rail-way Clerks as the exclusive bargaining representative of the employees in the appro-priate unit, it will be recommended that Respondent be ordered, upon request, tobargain collectively with the Railway Clerks and, in the event an understanding isreached, embody such understanding in a signed agreement.Having found that Respondent has unlawfully applied to his full-time and regularpart-time Acme dock employees the union-security provision of the contract whichhe has with the Teamsters, thereby rendering to said labor organization unlawfulassistance, aid, and support, it will be recommended that Respondent be ordered tocease and desist therefrom.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that, in order to insure Respondent's employees of theirfull rights guaranteed them by the Act, it will be recommended that Respondent ceaseand desist from in any manner interfering with, restraining, and coercing his em-ployees in their right to self-organization.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The RailwayClerks and the Teamsters are labor organizations within themeaning of Section2(5) of the Act.2.Respondent,during all material times, was engaged in and now is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.3.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employmentof RaymondAnderson,AntonioDelgado,John Homyak,H. R. Houghton,Leon Prior,and John Vessa,thereby encouraging DEGEORGE TRANSFER & STORAGE CO.99membership in the Teamsters and discouraging membership in the Railway Clerks,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) ofthe Act.4.By unlawfully applying to his full-time and regular part-time Acme dockemployees the union-security provision of his contract with the Teamsters, therebyrendering unlawful assistance, aid, and support to the Teamsters, Respondent hasengaged in, and is engaging in, unfair labor practices within the meaning of Section8(a)(2) of the Act.5.At all times material herein, all Respondent's full-time and regular part-timeAcme dock employees, excluding all other employees and supervisors as definedin the Act, constituted, and now constitute, a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act.6.By refusing on May 22, 1962, and at all times thereafter, to bargain collec-tively with the Railway Clerks as the exclusive representative of all the employeesin the aforesaid unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) of the Act.7.By informing his full-time and regular part-time Acme dock employees thatthey had to become members of the Teamsters as a condition of continuous em-ployment, and by otherwise interfering with, restraining, and coercing his full-timeand regular part-time Acme dock employees in the exercise of the rights guaranteedin Section 7 of the Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, it is recommended that Respondent, his agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully discouraging membership in the Railway Clerks and unlawfullyencouraging membership in the Teamsters, or any other labor organization of hisemployees, by discriminatorily discharging or refusing to reinstate his employees,or by discriminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.(b)Refusing to bargain collectively with the Railway Clerks as the exclusiverepresentative of his employees in the previously described appropriate unit withrespect to grievances, labor disputes, rates of pay, wages, hours of employment,and other terms and conditions of employment.(c)Rendering unlawful assistance, aid, and support to the Teamsters by inform-ing his Acme dock employees that, as a condition of continuous employment, theyhave to become Teamsters members.(d)Unlawfully applying to his Acme dock employees the union-security pro-vision of his contract with the Teamsters.(e) In any other manner interfering with, restraining, or coercing his employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the Railway Clerks or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in any othermutual aid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which it is found will effectuate thepolicies ofthe Act:(a)Upon request, bargain collectively with the Railway Clerks as the exclusiverepresentative of the employees in the above-described appropriate unit with re-spect to rates of pay, wages, hours of work, and other terms and conditions ofemployment, and embody in a signed agreement any understanding reached(b)ReinstateRaymond Anderson, Antonio Delgado, John Homyak, H. R.Houghton, Leon Prior, and John Vessa to their former or equivalent positions with-out prejudice to their seniority and other rights and privileges, and make themwhole for any loss of pay they may have suffered because of Respondent's discrimma-717-672-64-vol. 143-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion against them, all in the manner and to the degree set forth in the sectionentitled "The Remedy."(c) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all records necessary for thedetermination of amounts of backpay due under these recommendations.(d) Post at its establishment at Denver, Colorado, copies of the attached noticemarked "Appendix." 28Copies of said notice, to be furnished by the RegionalDirector for the Twenty-seventh Region, shall, after being duly signed by Re-spondent, be posted for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees customarily are posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-seventh Region, in writing,within 20 days from the receipt of this Intermediate Report and RecommendedOrder, what steps Respondent has taken to comply therewith 2921 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order.""'In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify you that:IWILL NOT unlawfully discourage membership in Brotherhood of Railwayand Steamship Clerks, Freight Handlers, Express and Station Employees, LocalUnion No. 837, AFL-CIO, or any other labor organization of our employees,by discriminatorily discharging or refusing to reinstate any of our employees orby discriminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.IWILL NOT in any other manner interfere, restrain, or coerce employeesin the exercise of their right to self-organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a)(3) of the Act, asamended.IWILL, upon request, bargain collectively with Brotherhood of Railwayand Steamship Clerks, Freight Handlers, Express and Station Employees, LocalUnion No. 837, AFL-CIO, as the exclusive bargaining representative of all em-ployees in the following unit with respect to grievances, labor disputes, rates ofpay, wages, hours of employment, and other terms and conditions of employment,and if an understanding is reached embody such understanding in a signed agree-ment.The bargaining unit is:Allmy full-time and regular part-time Acme dock employees, but ex-cluding all other employees and supervisors as defined in the Act.IWILL reinstate Raymond Anderson, Antonio Delgado, John Homyak, H. R.Houghton, Leon Prior, and John Vessa to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered by them because of the discrimina-tion against them all in the manner and to the degree recommended by the TrialExaminer in his Intermediate Report and Recommended Order.All my employees are free to become, remain, or refrain from becoming or remain-ing members of any labor organization, except to the extent that this right may be COUNCIL MANUFACTURING CORP.101affected by a lawful agreement requiring membership in a labor organization as acondition of employment.JAMESV. DEGEORGE,D/B/A DEGEORGETRANSFER & STORAGE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-I will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date of posting, and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609 Rail-way Exchange Building, 17th and Champa Streets, Denver, Colorado, 80202, Tele-phone No. Keystone 4-4151, Extension 513, if they have any question concerningthis notice or compliance with its provisions.Council Manufacturing Corp.andJamesN. Lott.Case No. 26-CA-1417.June 26, 1963DECISION AND ORDEROn April 17, 1963, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findingss, conclusions, and recom-mendations of the Trial Examiner.-ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder.IThe Respondent's exceptions to the Intermediate Report and supporting brief are inlarge part directed to the credibility resolutions of the Trial Examiner.We will not over-rule the Trial Examiner's resolutions as to credibility, unless a clear preponderance of allrelevant evidence convinces us that they are incorrect.Upon the entire record, such con-clusion is not warranted hereStandard Dry Wall Products,91 NLRB 544, enfd. 188F. 2d 362 (C A. 3).143NLRB No. 23.